 


109 HR 2076 IH: Retired Pay Restoration Act of 2005
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2076 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Bilirakis (for himself, Mr. Bradley of New Hampshire, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to permit certain retired members of the uniformed services who have a service-connected disability to receive both disability compensation from the Department of Veterans Affairs for their disability and either retired pay by reason of their years of military service or Combat-Related Special Compensation. 
 
 
1.Short titleThis Act may be cited as the Retired Pay Restoration Act of 2005. 
2.Eligibility for payment of both retired pay and veterans’ disability compensation for certain military retirees with compensable service-connected disabilities 
(a)Extension of concurrent receipt authority to retirees with service-connected disabilities rated less than 50 percent 
(1)Repeal of 50 percent requirementSection 1414 of title 10, United States Code, is amended by striking paragraph (2) of subsection (a). 
(2)ComputationParagraph (1) of subsection (c) of such section is amended by adding at the end the following new subparagraph: 
 
(G)For a month for which the retiree receives veterans’ disability compensation for a disability rated as 40 percent or less or has a service-connected disability rated as zero percent, $0.. 
(b)Repeal of phase-in of concurrent receipt for retirees with service-connected disabilities rated as totalSubsection (a)(1) of such section is amended by striking except that and all that follows and inserting  
except— 
(A) in the case of a qualified retiree receiving veterans’ disability compensation for a disability rated as 100 percent, payment of retired pay to such veteran is subject to subsection (c) only during the period beginning on January 1, 2004, and ending on December 31, 2004; and 
(B)in the case of a qualified retiree receiving veterans’ disability compensation for a disability rated as total by reason of unemployability, payment of retired pay to such veteran is subject to subsection (c) only during the period beginning on January 1, 2004, and ending on December 31, 2005..  
(c)Clerical amendments 
(1)The heading for section 1414 of such title is amended to read as follows: 
 
1414.Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent payment of retired pay and disability compensation. 
(2)The item relating to such section in the table of sections at the beginning of chapter 71 of such title is amended to read as follows: 
 
 
1414. Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent payment of retired pay and disability compensation.. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2006, and shall apply to payments for months beginning on or after that date. 
3.Coordination of service eligibility for combat-related special compensation and concurrent receipt 
(a)Eligibility for TERA retireesSubsection (c) of section 1413a of title 10, United States Code, is amended by striking entitled to retired pay who— and inserting  
who— 
(1)is entitled to retired pay, other than a member retired under chapter 61 of this title with less than 20 years of service creditable under section 1405 of this title and less than 20 years of service computed under section 12732 of this title; and 
(2) has a combat-related disability.. 
(b)Amendments to standardize similar provisions 
(1)Clerical amendmentThe heading for paragraph (3) of section 1413a(b) of such title is amended by striking rules and inserting rule. 
(2)Qualified retireesSubsection (a) of section 1414 of such title, as amended by section 2(a), is amended— 
(A)by striking a member or and all that follows through retiree’) and inserting a qualified retiree; and 
(B)by adding at the end the following new paragraph: 
 
(2)Qualified retireesFor purposes of this section, a qualified retiree, with respect to any month, is a member or former member of the uniformed services who— 
(A)is entitled to retired pay, other than in the case of a member retired under chapter 61 of this title with less than 20 years of service creditable under section 1405 of this title and less than 20 years of service computed under section 12732 of this title; and 
(B)is also entitled for that month to veterans’ disability compensation.. 
(3)Disability retireesSubsection (b) of section 1414 of such title is amended— 
(A)by striking Special rules in the subsection heading and all that follows through is subject to and inserting Special rule for chapter 61 disability retirees.—In the case of a qualified retiree who is retired under chapter 61 of this title, the retired pay of the member is subject to; and 
(B)by striking paragraph (2). 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2006, and shall apply to payments for months beginning on or after that date. 
 
